Citation Nr: 0623199	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  05-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to a compensable rating for a right fifth toe 
disability, status-post arthroplasty.

2. Entitlement to service connection for right fifth toe 
scars, claimed as residuals of an in-service arthroplasty. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1978 to October 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. The veteran had a hearing before 
the Board in May 2006 and the transcript is of record.

At the hearing, the veteran testified that he suffered from 
post-traumatic stress disorder from his military service.  
This matter is referred to the Appeals Management Center 
(AMC)/RO for appropriate development.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC. VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) 

Here, the VCAA letter sent to the veteran in November 2003 
did not adequately identify the evidence necessary to 
substantiate the right toe claim, the evidence presently of 
record, and his and VA's respective responsibilities in 
development of evidence. While an August 2005 statement of 
the case (SOC) appears to have notified the veteran of the 
law and regulations pertaining to his claim, he was never 
sent a specific letter providing notice of the VCAA, as it 
applies to his claim for an increased rating for his right 
toe disability. To ensure all requirements of recent case law 
have been met, see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the AMC should send the veteran another 
notification letter.

Increased Rating Claim (Right Toe)

The veteran testified at his May 2006 Board hearing that he 
started receiving physical therapy for his right toe in March 
2006 at the VA Medical Center (VAMC), as well as regular pain 
medication injections. The medical records in the file are 
current through March 2005. The AMC should obtain all medical 
records from March 2005 to the present relevant to the 
veteran's claim. VA records are considered part of the record 
on appeal since they are within VA's constructive possession. 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Requests for 
VA medical records should be made since the evidence may not 
be currently complete.  

The current record also warrants a new examination. 
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. 38 C.F.R. § 3.327(a) 
(2005). Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect. Id. 
The veteran testified during his May 2006 hearing that his 
toe condition is manifested by considerable pain, 
significantly worse than when the condition was initially 
rated. The veteran was last examined in March 2004. Since 
then, VA treatment records reflect the veteran's complaints 
of increased pain; a new examination is indicated.

Service Connection (Right Toe Scar)

A May 2004 rating decision, in pertinent part, denied a claim 
for service connection for a painful right toe scar. The 
veteran submitted a March 2004 "notice of disagreement" 
(NOD) for the denial of service connection for the scar. A 
September 2004 subsequent rating decision granted service 
connection for status post arthroplasty of the right 5th toe 
with history of hammertoe. While the decision discussed the 
veteran's scar in its analysis, no specific SOC was issued in 
regard to the claim. 

Accordingly, the claim must be remanded to allow the AMC to 
provide the veteran with an SOC on the issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. The AMC must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent. In particular, the 
AMC should send the veteran and his 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to the claim for an increased 
rating for the toe disability, what he needs 
to establish entitlement to the benefits 
sought, what the evidence shows, his and VA's 
respective responsibilities in claim 
development, and an explanation as to the 
information or evidence needed to establish a 
disability rating and effective date for the 
claim on appeal, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). The veteran should also be advised to 
submit any pertinent evidence in his 
possession. The veteran and his representative 
should be given the opportunity to respond.

2. Obtain the veteran's medical records for 
treatment of his right toe from the 
Martinsburg VAMC from March 2005 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

3. After obtaining the above medical evidence, 
to the extent available, schedule the veteran 
for an orthopedic VA examination to evaluate 
the current severity of his service-connected 
right toe condition and any complications.

4. After the above is complete, readjudicate 
the veteran's increased rating claim. If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.  Please send 
the claims folder to the examiner for review.

5. Provide the veteran and his representative 
an SOC as to the issue of entitlement to 
service connection for a right toe scar. The 
veteran should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue to 
the Board. See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b). If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board. If so, subject to 
current appellate procedures, the case should 
be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


